[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 133 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 135 
Jerome avenue is one of the public streets in the city of New York. Its general direction is north and south, but as it approaches the Harlem river from the north it turns westerly and ends abruptly at the New York Central Railroad Company's tracks which, at this point, border on the Harlem river at a level of from twenty to thirty feet below the surface of the adjacent streets. Prior to 1895 the old McComb's dam *Page 136 
bridge formed a continuation of Jerome avenue and connected it with the island of Manhattan on the south side of the Harlem. At some time in that year the old bridge was removed, leaving Jerome avenue to terminate abruptly as above described, and some six or seven years before the trial of this action the defendant had erected across this abrupt end of Jerome avenue a picket fence about six feet high, which extended across the whole width of the street. This fence was close to the end of the declivity, and converted this part of the street into a cul de sac. Extending across a part of the street, at a point about four feet easterly from the fence in question, was what is known as a guard rail, constructed of upright chestnut posts, six inches in diameter, connected at the top and about midway between the ground with two by four rails. After the old bridge had been taken away a new bridge was built across the Harlem river, with its easterly approach commencing near the intersection of Jerome avenue and One Hundred and Sixty-second street, at a point about fifteen hundred feet easterly from the fence at the end of the cul desac. This new approach forms a continuation of Jerome avenue, which now converges southerly on a curve and crosses the Harlem to the south of the cul de sac, while the cul de sac
continues along the old lines of Jerome avenue, which are slightly to the right of and almost parallel with the new approach. The two branches of Jerome avenue thus described form what may be termed an oval which extends to the Harlem river. At this point Jerome avenue is intersected on the northerly side by Ogden avenue and Sedgwick avenue. Ogden avenue runs generally north and south, and enters Jerome avenue about three hundred and fifty feet from the picket fence. Its course is changed on the opposite side of Jerome avenue, where it connects with the approach to the new bridge, forming what is called the Ogden avenue approach. The direction of Sedgwick avenue is approximately east and west, and it enters Jerome avenue still nearer the fence, its curb line on the westerly or lower side being two hundred and forty feet therefrom and practically opposite *Page 137 
the Ogden avenue approach. From the intersection of these two avenues with Jerome avenue the latter continues, as already stated, along the old lines to the abrupt ending at the guard rail and picket fence. This was the physical situation at the time and place of the accident.
On the night in question the plaintiff's intestate with ten others had been at a resort on One Hundred and Tenth street. They left there in two automobiles at between nine and ten o'clock in the evening and went to a roadhouse called Woodward's, at One Hundred and Seventy-seventh street and Jerome avenue. Two of the party left the latter place in one of the automobiles, and the other nine, including plaintiff's intestate, continued there, dancing and singing until about midnight when they entered the remaining automobile. Seven of them got into the tonneau of the vehicle, and the front two seats were taken by the plaintiff's intestate and one Noyes who operated the machine. The party proceeded along Jerome avenue towards the city, and when they had reached the intersection of that avenue with the new bridge approach near One Hundred and Sixty-second street they held to the right or north, following the old lines of Jerome avenue into the cul de sac, instead of keeping to the left and going along the new approach to and across the bridge. This explains how they came into collision with the guard rail and picket fence with the result above stated.
The foregoing facts were supplemented by evidence from which a jury might have found that to a traveler in the darkness of the night, who was unfamiliar with that locality, there was nothing to indicate that the street ended at a dangerous declivity not more than two hundred and fifty feet beyond the intersection of Jerome avenue with Ogden and Sedgwick avenues, unless there was sufficient artificial light in the vicinity to plainly disclose the situation. It is obvious, therefore, that the crucial question in the case was whether this dangerous place was sufficiently lighted. As bearing upon that question it was shown that there was an electric light (since removed) on the northerly side of Jerome avenue one hundred and *Page 138 
seventeen feet from the fence and one hundred and twenty-six feet from the place where the automobile collided with the fence. There were small maple trees on each side of this light, the branches and foliage of which somewhat obscured it. On the left or southerly side of Jerome avenue, at the easterly corner of the Ogden avenue approach and a distance of two hundred and eighty-two feet from the fence, there was another electric light, while there were others further to the south. The new bridge which, viewed from the cul de sac, extended diagonally across the Harlem river, was brilliantly lighted, and the lights on the draw span were so directly in front of the traveler coming down Jerome avenue that they might easily have been mistaken for lights that appeared to be placed along a direct continuation of Jerome avenue to the west. The possibility of such a mistake was increased by the fact that the cul de sac was paved, guttered and curbed. It was laid with two lines of railroad tracks close up to the fence, and the sidewalks extended on either side to the same point. The guard rail and the picket fence were so weather beaten and dark in color that they were less visible in the night than painted structures would have been. There was evidence tending to show that there was plenty of light on the Ogden avenue approach, but that it cast a very dim reflection toward the fence two hundred and eighty-two feet distant, and that in going from the illuminated zone of the Ogden avenue approach into the more dimly lighted cul de sac, the traveler's ability to see surrounding objects plainly was considerably decreased. Something like a month prior to the date of the accident another person or party coming down Jerome avenue in an automobile had crashed into this same fence under similar circumstances, and had reported the accident at a police station. Horses had been frequently heard in the night time to stop suddenly in front of the fence, and there was other evidence from which the jury could have found that it was impossible to see the fence in the night time until very close to it.
Upon such evidence, with all the inferences fairly deducible *Page 139 
therefrom, it seems to us impossible to escape the conclusion that the case presented questions of fact for decision by the jury. Jerome avenue was one of the public streets of the city of New York. It was, therefore, the duty of the municipality to see that it was at all times kept in a reasonably safe condition for travel thereon. Although it owed no special duty to those who ride in automobiles, and was not an insurer of the travelers using that street, it was at all times bound to exercise due care to keep the highway reasonably safe and free from dangerous defects. (Hunt v. Mayor, etc., of N.Y., 109 N.Y. 134;Hubbell v. City of Yonkers, 104 id. 434.) It cannot be said that the city was under any duty to safeguard this dangerous place with a more substantial barricade than the fence and guard rail, for they were doubtless sufficient for ordinary emergencies such as would be likely to arise in the day time in the use of the street by pedestrians or drivers of horses. But the streets of a city may be as freely used by those who ride in automobiles as by pedestrians or travelers, and if this cul de sac was likely to be a dangerous place in the night time to any class of wayfarers who might be misled into thinking that it would be a continuation of the highway, it should have been so well lighted as to give fair warning that it was merely a cul de sac, or so well guarded as to prevent entrance to the point of danger, for "a public highway may be used in the darkest night; a night so dark that the keenest and clearest vision may not be able to detect obstructions and defects." (Harris v. Uebelhoer,75 N.Y. 175.) We think that the question whether the city had provided sufficient light to enable a traveler at night to discern the guard rail and fence, and to be aware of the danger in time to avert accident, was one of fact. (Snowden v. Townof Somerset, 171 N.Y. 99.) The situation disclosed by the record was such as would have warranted the jury in deciding that a traveler, although exercising reasonable prudence and foresight, might meet with an accident at this place in the absence of more effective safeguards than those furnished by the defendant. This conclusion is no less admissible in respect to *Page 140 
automobiles than of any other kind of vehicle rightfully used upon the public streets. As bearing upon that question the jury would have had the right to consider that at least one similar accident had previously happened at this place to the knowledge of some of the city authorities, and that all the physical conditions surrounding the place of the accident were such as to lull the wayfarer into a feeling of security instead of awakening in him a sense of danger.
We are also of the opinion that the question of contributory negligence was one of fact for the consideration of the jury. The automobile was going at the rate of eight to ten miles an hour, and Noyes was shown to have been an experienced and careful operator. Although the testimony tends to show that this automobile, weighing three thousand pounds, and going at the rate of from eight to ten miles an hour, could have been stopped in from eighteen to twenty feet, it is still a question of fact whether under the conditions which existed the guard rail and fence were visible from a sufficient distance to make such a stop possible. It is true that one of the occupants of the tonneau testified that the fence could be distinguished at a distance of fifteen feet, but that is by no means conclusive, for the plaintiff was entitled to the benefit of the legal principle that a traveler on a city street has the right to assume that all the parts thereof intended for travel are safe, and he is not open to the imputation of negligence if he fails to discern an unknown and concealed danger at the very instant necessary to prevent an impending disaster. (Brusso v. City of Buffalo, 90 N.Y. 679;McGuire v. Spence, 91 id. 303; Weed v. Vil. of BallstonSpa., 76 id. 329; Chisholm v. State of New York,
141 id. 246.)
The judgment should be reversed and a new trial granted, with costs to abide the event.
EDWARD T. BARTLETT, WILLARD BARTLETT and HISCOCK, JJ., concur; CULLEN, Ch. J., HAIGHT and VANN, JJ., dissent.
Judgment reversed, etc. *Page 141